COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Angelo Clark v. Carla Clark

Appellate case number:    01-13-00577-CV

Trial court case number: 2012-69700

Trial court:              257th District Court of Harris County

        On April 21, 2014, appellant, Angelo Clark, filed a Motion for Default Judgment. The
motion is DENIED. However, as the time for appellee’s brief to be filed has passed and proper
notice of the late brief has been sent to the last known address for appellee (See Tex. R. App. P.
38.6(b)), the case has been set at issue and is eligible to be set for submission at any time.
       It is so ORDERED.

Judge’s signature:/s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: May 1, 2014